Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Terminal Disclaimer filed on 11/15/2021 and the amendment filed on 11/15/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John  C. POKOTYLO, Reg. No. 36,242, on February 2, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been rewritten as bellows:
Claim 1 (Currently Amended):  For use in a system including a first data forwarding device, a second data forwarding device, a third data forwarding device, a first communications link between the first data forwarding device and the second data forwarding device, and a second communications link between the first data forwarding device and the third data forwarding device, the first and second communications links belonging to a link aggregation group (LAG), a computer implemented method comprising:

i) for testing (1) a first path between the first data forwarding device and the second data forwarding device, and (2) a second path between the first data forwarding device and the third data forwarding device, and 
ii) including a payload containing path testing information; 
b) sending, over the LAG, the message from the first data forwarding device to both the second data forwarding device and the third data forwarding device;
c)  receiving, by the second data forwarding device, an instance of the message;
d)  responsive to receiving the [[
(A) (1) checking, with the second data forwarding device, the instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the instance of the message is compliant with the path testing procedure, processing, with the second data forwarding device, the instance of the message in accordance with the path testing procedure and 	otherwise, responsive to determining that the instance of the message is not compliant with the path testing procedure, dropping by the second data forwarding device, the instance of the message, or
(B) (1) determining, by the second data forwarding device, whether or not the [[the [[
e)  receiving, by the third data forwarding device, another [[
f)  responsive to receiving the other [[
(A)  (1) checking, with the third data forwarding device, the other instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the other instance of the message is compliant with the path testing procedure, processing, with the third data forwarding device, the other instance of the message in accordance with the path testing procedure and 	otherwise, responsive to determining that the other instance of the message is not compliant with the path testing procedure, dropping by the third data forwarding device, the other instance of the message, or
(B) (1) determining, by the third data forwarding device, whether or not the [[other instance of the message is a fault detection on a multihomed link aggregation group message, and (2)  processing, by the third data forwarding device, the [[other instance of the message based on the determination of whether or not it is the [[




Claim 5 (Currently Amended):  The computer-implemented method of claim 1 wherein the path testing information in the payload of the message includes at least one of (A) a bidirectional forwarding detection (BFD) control packet compliant with the “Bidrectional Forwarding Detection (BFD),” Request for Comments (RFC) 5880 issued June 2010 or (B) a BFD echo packet compliant with RFC 5880.

Claim 6 has been rewritten as bellows:
Claim 6 (Currently Amended):  The computer-implemented method of claim 5 wherein the path testing information in the payload of the message includes at least one of (A) a bidirectional forwarding detection (BFD) control packet compliant with the “Bidirectional Forwarding Detection (BFD) on Link Aggregation Group (LAG) Interfaces,” Request for Comments (RFC) 7130, from the Internet Engineering Task Force, issued February 2014  or (B) a BFD echo packet compliant with RFC 7130.


Claim 9 has been rewritten as bellows:
Claim 9 (Currently amended):  The computer-implemented method of claim 7 wherein the path testing information in the payload of the message includes at least one of (A) a bidirectional forwarding detection (BFD) control packet compliant with the “Bidrectional Forwarding Detection (BFD),” Request for Comments (RFC) 5880 from the Internet Engineering Task Force issued June 2010 or (B) a BFD echo packet compliant with RFC 5880, and 


Claim 10 (Currently amended):  The computer-implemented method of claim 7 wherein the path testing information in the payload of the message includes at least one of (A) a bidirectional forwarding detection (BFD) control packet compliant with the “Bidrectional Forwarding Detection (BFD),” Request for Comments (RFC) 5880 from the Internet Engineering Task Force issued June 2010 or (B) a BFD echo packet compliant with RFC 5880, and
	wherein the path testing procedure is bidirectional forwarding detection in accordance with the “Bidirectional Forwarding Detection (BFD) on Link Aggregation Group (LAG) Interfaces,” Request for Comments (RFC) 7130, from the Internet Engineering Task Force, issued February 2014.


Claim 11 has been rewritten as bellows:
Claim 11 (Currently Amended):  The computer-implemented method of claim 1 wherein, responsive to receiving the [[
1) determining, by the second data forwarding device, whether or not the [[
2)  processing, by the second data forwarding device, the [[the [[
the other [[
1) determining, by the third data forwarding device, whether or not the other [[
2)  processing, by the third data forwarding device, the other [[the [[

Claim 12 has been rewritten as bellows:
Claim 12 (Currently Amended):  A system comprising:
a)  a first data forwarding device;
b)  a second data forwarding device; 
c)  a third data forwarding device; 
d)  a first communications link between the first data forwarding device and the second data forwarding device; and 
e) a second communications link between the first data forwarding device and the third data forwarding device, 
wherein the first and second communications links belonging to a link aggregation group (LAG), 
wherein the first data forwarding device is configured to 
- generate a message 

ii) including a payload containing path testing information,
- send, over the LAG, an instance of the message to the second data forwarding device, and
-  send, over the LAG, another [[
wherein the second data forwarding device is configured to 
	-  receive the [[
-  responsive to receiving the [[
(A) (1) check the instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the instance of the message is compliant with the path testing procedure, process the instance of the message in accordance with the path testing procedure and otherwise, responsive to determining that the instance of the message is not compliant with the path testing procedure, drop the instance of the message, or
(B) (1) determine whether or not the [[the [[
wherein the third data forwarding device is adapted to  
-  receive the other [[
the other [[
(A)  (1) check the other instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the other instance of the message is compliant with the path testing procedure, process the other instance of the message in accordance with the path testing procedure and otherwise, responsive to determining that the other instance of the message is not compliant with the path testing procedure, drop the other instance of the message, or
(B) (1) determine whether or not the other [[other [[the [[

Claim 16 has been rewritten as bellows:
Claim 16 (Currently amended ):  The system of claim 12 wherein the path testing information in the payload of the bidirectional forwarding on multihomed LAG message includes at least one of (A) a bidirectional forwarding detection (BFD) control packet compliant with the “Bidrectional Forwarding Detection (BFD),” Request for Comments (RFC) 5880 from the Internet Engineering Task Force issued June 2010  or (B) a BFD echo packet compliant with RFC 5880.

Claim 17 has been rewritten as bellows:
Claim 17 (Currently amended ):  The system of claim 12 wherein the path testing information in the payload of the bidirectional forwarding on multihomed LAG message includes at least one of the “Bidirectional Forwarding Detection (BFD) on Link Aggregation Group (LAG) Interfaces,” Request for Comments (RFC) 7130, from the Internet Engineering Task Force, issued February 2014  or (B) a BFD echo packet compliant with RFC 7130.



Claim 18 has been rewritten as bellows:
Claim 18 (Currently Amended):  A non-transitory computer-readable medium storing processor executable instructions which, when executed by a least one processor, perform a method for use in a system including a first data forwarding device, a second data forwarding device, a third data forwarding device, a first communications link between the first data forwarding device and the second data forwarding device, and a second communications link between the first data forwarding device and the third data forwarding device, the first and second communications links belonging to a link aggregation group (LAG), the method comprising:
a) generating a message 
i) for testing (1) a first path between the first data forwarding device and the second data forwarding device, and (2) a second path between the first data forwarding device and the third data forwarding device, and 
ii) including a payload containing path testing information; and
b) sending, over the LAG, the message from the first data forwarding device to both the second data forwarding device and the third data forwarding device;
c)  receiving, by the second data forwarding device, an instance of the message;
the [[
(A) (1) checking, with the second data forwarding device, the instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the instance of the message is compliant with the path testing procedure, processing, with the second data forwarding device, the instance of the message in accordance with the path testing procedure and 	otherwise, responsive to determining that the instance of the message is not compliant with the path testing procedure, dropping by the second data forwarding device, the instance of the message, or
(B) (1) determining, by the second data forwarding device, whether or not the [[the [[
e)  receiving, by the third data forwarding device, another [[
f)  responsive to receiving the other [[
(A)  (1) checking, with the third data forwarding device, the other instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the other instance of the message is compliant with the path the other instance of the message in accordance with the path testing procedure and 	otherwise, responsive to determining that the other instance of the message is not compliant with the path testing procedure, dropping by the third data forwarding device, the other instance of the message, or
(B) (1) determining, by the third data forwarding device, whether or not the [[other instance of the message is a fault detection on a multihomed link aggregation group message, and (2)  processing, by the third data forwarding device, the [[other instance of the message based on the determination of whether or not it is the [[

Claim 20 has been rewritten as bellows:
Claim 20 (Currently Amended):  The non-transitory computer-readable medium of claim 18, wherein responsive to receiving the [[
1) determining whether or not the [[
2)  processing the [[the [[
responsive to receiving the other [[
other [[
2)  processing the other [[the [[




Allowable Subject Matter
Claims 1-11, 12-17, 18-20  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “f)  responsive to receiving the other instance of the message by the third data forwarding device, either 
(A)  (1) checking, with the third data forwarding device, the other instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the other instance of the message is compliant with the path testing procedure, processing, with the third data forwarding device, the other instance of the message in accordance with the path testing procedure and 	otherwise, responsive to determining that the other instance of the 
(B) (1) determining, by the third data forwarding device, whether or not the other instance of the message is a fault detection on a multihomed link aggregation group message, and (2)  processing, by the third data forwarding device, the other instance of the message based on the determination of whether or not it is the fault detection on a multihomed link aggregation group message ” and in combination with other limitations recited as specified in claim 1.

Claim  12 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the third data forwarding device is adapted to  
-  receive the other  instance of the message, and
-  responsive to receiving the other instance of the message, either 
(A)  (1) check the other instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the other instance of the message is compliant with the path testing procedure, process the other instance of the message in accordance with the path testing procedure and otherwise, responsive to determining that the other instance of the message is not compliant with the path testing procedure, drop the other instance of the message, or
(B) (1) determine whether or not the other instance of the message is a fault detection on a multihomed link aggregation group message, and (2)  process the other instance of the message based on the determination of whether or not it is the  fault detection on a multihomed link ” and in combination with other limitations recited as specified in claim 12.





Claim  18 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ f)  responsive to receiving the other instance of the message by the third data forwarding device, either 
(A)  (1) checking, with the third data forwarding device, the other instance of the message for compliance with a path testing procedure, and (2) responsive to determining that the other instance of the message is compliant with the path testing procedure, processing, with the third data forwarding device, the other instance of the message in accordance with the path testing procedure and 	otherwise, responsive to determining that the other instance of the message is not compliant with the path testing procedure, dropping by the third data forwarding device, the other instance of the message, or
(B) (1) determining, by the third data forwarding device, whether or not the other instance of the message is a fault detection on a multihomed link aggregation group message, and (2)  processing, by the third data forwarding device, the other instance of the message based on the ” and in combination with other limitations recited as specified in claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUONG T HO/Primary Examiner, Art Unit 2412